Citation Nr: 0421085	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical segment of the spine.

2.  Entitlement to service connection for a left shoulder 
disability as secondary to the veteran's service-connected 
lumbar segment of the spine disorder.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar segment of the spine, currently 
rated as 40 percent disabling.

4.  Entitlement to an increased evaluation for a hiatal 
hernia with epogastritis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO), of the Department of 
Veterans Affairs.  When the claim was first brought before 
the Board, the case included a claim for entitlement to 
service connection for tinnitus.  In an August 2002 decision, 
the Board granted service connection for this disability.

Thereafter, the Board notified the veteran that it was 
deferring issuing a decision on the four other issues noted 
on the front page of this action.  The Board informed the 
veteran that it would be undertaking additional development 
of those issues pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  
The Board notified the veteran that once the development had 
been completed, the veteran would be informed of the 
development, and the Board would issue a decision.

Development on the issue occurred and the information 
obtained was included in the claims folder.  Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Hence, in accordance with the above 
case, the appeal was returned to the RO for additional 
development and review in June 2003.  The issues have since 
been returned to the Board for appellate review. 

The Board further notes that the veteran initially requested 
a Central Office hearing on appeal before a Veterans Law 
Judge in his VA Form 9 dated October 16, 1997.  However, by 
explanation in the same document, his request was rescinded 
by a preference for an RO hearing before a hearing officer.  
The veteran presented testimony at a hearing appeal before 
the VA hearing officer in March 1998.  A transcript of the 
testimony has associated the claims folder.  

The issue of entitlement to an increased evaluation for a 
lower back disability will be addressed in the REMAND portion 
of the decision below and that issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues addressed in this decision has been developed.

2.  Medical evidence etiologically linking the veteran's 
current neck disability with his military service or any 
incidents therein or any current service-connected disability 
has not been submitted.

3.  The veteran has not been diagnosed as suffering from a 
specific ratable disability of the left shoulder.  

4.  The veteran's service-connected hiatal hernia and 
epogastritis have not produced significant weight loss, 
anemia, or malnutrition.  The disability has been primarily 
manifested by recurrent regurgitation and occasional 
epigastric distress, none of which results in any impairment 
of his health.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical segment of the 
spine was not incurred in or aggravated by the veteran's 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).   

2.  Claimed left shoulder disability is not proximately due 
to or the result of the veteran's service-connected lumbar 
spine disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003). 

3.  The criteria for a disability rating in excess of 10 
percent for a hiatal hernia with epogastritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's Remand 
dated June 2003, and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he was actually suffering from the claimed 
disabilities of the neck and left shoulder and that these 
disabilities are medical related to his military service 
and/or a service-connected disability.  The veteran has also 
been informed that he needed to provide medical evidence 
indicating that his service-connected hiatal hernia 
disability is more disabling than currently rated.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
development action of August 2002 and the Board's Remand of 
June 2003, the veteran underwent numerous physical 
examinations to determine the nature, extent, and severity of 
the various claimed disabilities.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's development instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated January 2002, did 
request a response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the representative indicated that the claim 
was ready for Board adjudication.  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran, dated January 2002, along with the SOC and 
the subsequent SSOCs, the RO informed him of what information 
he needed to establish entitlement to service connection and 
entitlement to increased evaluations.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  While 
the notice the AOJ provided to the appellant in January 2002 
was given after the initial AOJ adjudication of the claims, 
the notice was provided by the RO prior to the transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  The January 2002 letter satisfies the VCAA content-
complying notice of Pelegrini II, after which the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, in light of the holding in 
Pelegrini II, to decide the appeal on the veteran's claims 
would not be prejudicial error to the claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) is 
notice that "informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore, as indicated 
in § 3.159(b), in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103(g). . ."  Pelegrini II, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370, at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection and increased 
ratings claims.  In particular, the RO asked the veteran to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, an SOC, SSOCs, and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and increased ratings.  He has, 
by information letters, a rating decision, an SOC, and an 
SSOC, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.



I.  Service Connection

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (2003).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.



A.  Cervical Segment of the Spine

The veteran asserts that he now suffers from a disability of 
the cervical segment of the spine, to include degenerative 
arthritis.  He has contended that this disorder began while 
he was in service and has continued to the present time.  The 
veteran's service medical records do note a diagnosis of 
degenerative joint disease of the cervical spine.  That 
record is dated February 1971 and refers back to January 1968 
service medical records.  A review of the service medical 
records from January1968 show that the veteran was diagnosed 
with conditions of the lower back; he was not diagnosed as 
suffering from any type of disability, disease, or condition 
of the cervical segment of the spine.  It is unclear why the 
February 1971 report refers back to the January 1968 records 
(with respect to a neck disability) when those records do not 
mention any neck disorder.  The Board further notes that the 
service medical records do not annotate findings or 
complaints of a neck disability, either before or after the 
February 1971 medical report.  Those same records are also 
negative for notations indicating that the veteran was 
involved in a motor vehicle accident during his military 
service.  Additionally, when the veteran retired in March 
1971, a neck disability, to include degenerative arthritis, 
was not listed as a disability from which the veteran was 
suffering therefrom.  

Nearly 25 years later, the veteran submitted a claim to the 
VA requesting that service connection be granted for a 
cervical segment of the spine disability, to include 
arthritis.  A review of the intervening medical records, 
stemming from 1971 to 1997, does not reveal findings for or 
complaints of a neck disability.  

In December 1999, the veteran underwent a VA orthopedic 
examination in order to determine whether the veteran was 
then-currently suffering from a ratable neck disability.  
When questioned about when the claimed neck disability began, 
the veteran was vague and merely told the examiner that he 
began having problems with it while he was in the military.  
He did however mention that while in service he was involved 
in two motor vehicle accidents that caused injury to his 
cervical segment of the spine.  The examiner did diagnosis 
the veteran as having mild degenerative changes of the neck 
with tenderness to palpation and limitations in the range of 
motion thereof.  The examiner did not link the veteran's 
current neck disorder with his military service or any 
incidents therein.  

Another examination was performed in January 2003.  The 
examiner specifically noted that the examiner had reviewed 
"extensively" the veteran's complete medical records, 
including his service medical reports.  Upon completion of 
the examination, the doctor diagnosed the veteran as having 
cervical disk disease.  The examiner did not link the 
veteran's neck disability with the veteran's service-
connected lower back disability.  Comments linking the 
veteran's military service with the current neck disorder 
were not provided.  

The same doctor provided additional comments in July 2003.  
The examiner wrote:

	. . . My impression is that [the 
veteran] is a 74-year-old veteran with 
cervical disk disease with no primary 
shoulder problem.  I do not believe that 
his cervical or his shoulder problems are 
related to his lumbosacral spine 
problems.  However, he reports that he 
had the onset of cervical problems in 
service, but I do not find any evidence 
of them in the service medical records.  

A review of the veteran's private medical records indicate 
that the veteran has been treated for and diagnosed with a 
lower back disorder.  Some records note the veteran's neck 
disability.  However, none of the records suggest a link 
between the current cervical segment of the spine disability 
with the veteran's military service.  

The Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of some type of 
relationship between the one single diagnosis of arthritis of 
the neck with the disability of the cervical segment of the 
spine that the veteran now suffers therefrom.  Moreover, 
there is no medical evidence linking his current neck 
disorder with a service-connected disability.  Hence, the 
Board is left with the contentions made by the veteran.  
These statements were undoubtedly made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that his current cervical 
segment of the spine disability is related to a diagnosis 
obtained in service.  He may not state, with medical 
certainty, that the same disability is related to any 
disability or disorder for which he is now service-connected.  
In the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability, and he may not link 
two disabilities or diagnoses.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from degenerative arthritis of the 
cervical segment of the spine, medical evidence etiologically 
linking this disability with the veteran's service, to a 
condition that was diagnosed in service, or to a service-
connected disability has not been presented.  Moreover, there 
is no evidence showing that the current neck disability began 
while the veteran was in service.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  The veteran's claim is thus 
denied.  

B.  Left Shoulder

The veteran has also requested that service connection be 
granted for a left shoulder disability secondary to a 
disability of the lumbar segment of the spine.  The record 
reflects that he is in receipt of benefits for a disability 
involving the lower back.  The veteran asserts that as a 
result of his lower back disability, he has developed a left 
shoulder disorder.  That is, per the veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, dated October 14, 1997, 
the veteran has stated that "osteophytosis" of the lower 
lumbar segments of the spine has "spread" and is now 
located in the left shoulder region.  The veteran maintains 
that the left shoulder area has bothered him for a number of 
years; however, he has been unable to say with any 
specificity if or when he ever injured the shoulder.  

As reported previously, the veteran was seen by VA examiners 
in January 2003 and again in July 2003.  After both of those 
orthopedic examinations, the examiner specifically stated 
that any left shoulder problem that the veteran may be 
suffering from was not related to the veteran's service-
connected back disability.  In both instances, the veteran 
was not diagnosed as suffering from a specific disability, 
disease, or disorder of the left shoulder.  Although the 
veteran has complained of pain, discomfort, and restriction 
of movement of the cervical segment of the spine, the doctor 
in 2003 was not able to attribute those complaints to an 
actual ratable shoulder disability.  It is noted also that 
the veteran's service medical records are silent for findings 
or complaints of a left shoulder disability secondary to a 
lower back disability.  In other words, there is no medical 
evidence, either private or governmental in nature, that 
confirms the current presence of the claimed condition.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of current 
ratable disability of the left shoulder.  Moreover, while the 
veteran has complained that he suffers from a disability of 
the left shoulder and that such a phantom disability is 
related to his service-connected lower back disability, the 
medical evidence does not support the veteran's assertions.  
The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He can not state that he has 
an actual disability of the left shoulder.  Thus, in the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, while the veteran can 
testify about tingling or numbness or about other symptoms he 
may experience, he may not self-diagnose a disease or 
disability.

Upon review of the record, the Board finds that there is no 
competent medical evidence of current left shoulder 
disability.  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent medical 
evidence of record of the existence of the claimed 
disability, the Board concludes that service connection is 
not warranted.  Hence, the veteran's claim is denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7346 (2003).  A 10 percent evaluation will be warranted when 
there are two or more of the symptoms required for a 30 
percent evaluation, but of lesser severity than is required 
for that evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain, all of which is productive of a 
considerable impairment of health.  A 60 percent evaluation 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.

In conjunction with his claim, a VA examination was 
accomplished in April 1997.  The veteran complained of reflux 
symptoms for which he took medication therefor.  However, he 
stated that he was not receiving specific, scheduled 
treatment for any of the symptoms and manifestations.  The 
veteran did not report any weight loss due to a disability or 
malnutrition.  The veteran's abdomen was found to be 
unremarkable.  Vomiting, hematemesis, and melena were not 
reported.  Although the veteran had lost some weight, the 
weight loss was due to intentional weight loss.  Peptic ulcer 
disease was not reported.  The final diagnosis was a hiatal 
hernia with reflux that occurred on a near daily basis.  The 
only limitation reported was the type of food that the 
veteran could ingest, and even in those situations where 
there were problems, those problems were mild and controlled 
via medications.

On the basis of that examination and a review of the 
veteran's VA medical treatment records, the veteran's 
previously assigned 10 percent disability evaluation was 
continued.  The veteran was notified of that decision and he 
submitted an appeal, claiming that the disability evaluation 
should be increased.  To support his appeal, the veteran 
proffered testimony before the RO.  During that hearing, the 
veteran stated that he had to be careful with the foods he 
ate and at what time he ate.  He did not complain of fatigue, 
weight loss, or other symptoms related to the hiatal hernia 
with epogastritis.  

Another examination of the veteran was performed in January 
2003.  Prior to the examination, the veteran told the 
examiner that he suffered from constipation, regurgitation in 
bed, and heartburn.  He did admit that if he watched the food 
he ate and did not eat after a certain time at night, he had 
less problems.  Upon examination, the doctor found:

	. . . well developed, moderately 
obese male in no acute distress.  He is 5 
feet 9 inches tall and weight is 234 
pounds.  Abdomen is soft, with 
normoactive bowel sounds, protuberant 
with no hepatic or splenic enlargement, 
no palpable masses, no caput medusae.

The diagnoses given were gastroesophageal reflux disease, 
Barrett's esophagus, and hiatal hernia.  Of note, the veteran 
did not complain of dark, tarry stools, recurrent nausea, 
incontinence, or vomiting.  

In this instance, the veteran does not suffer from anemia, 
hematemesis, or melena.  He has not experienced weight loss 
because of his disability.  Although he complains of 
occasional pain and liquid regurgitation, he does not 
experience dysphagia.  Moreover, none of the VA doctors have 
stated that the veteran's health is considerably, or even 
mildly, impaired.  

In determining whether a higher evaluation is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
pertinent medical evidence does not show that the veteran 
experience difficulty swallowing, although he does complain 
of some reflux.  However, there is no evidence of substernal 
or arm or shoulder pain associated with the disorder, nor is 
the condition productive of considerable impairment of 
health.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 10 percent in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 7346 (2003).

The Board would add that the veteran could also be evaluated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7308 (2003) for 
a post-gastrectomy syndrome.  A 60 percent rating is assigned 
for severe post-gastrectomy syndromes, with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and with weight loss with malnutrition and anemia.  
When there are infrequent episodes of epigastric distress 
with characteristic "mild" circulatory symptoms or 
continuous mild manifestations, a 20 percent evaluation may 
be assigned.  When there are "moderate," less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation may be assigned.  In this 
instance, there is no competent evidence that the appellant 
has anemia, weight loss, malnutrition, any type of 
circulatory symptoms, sweating, nausea, or other 
manifestations noted above.  Therefore, it is the conclusion 
of the Board that this rating criteria is not for 
application.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hiatal hernia with epogastritis, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) 
are not met.




ORDER

Service connection for degenerative arthritis of the cervical 
segment of the spine is denied.

Service connection for a left shoulder disability, as  
secondary to the veteran's service-connected lumbar segment 
of the spine disorder is denied.

An increased evaluation for a hiatal hernia with epogastritis 
is denied.  


REMAND

In reference to the veteran's claim seeking entitlement to an 
increased evaluation for degenerative disc disease of the 
lumbar spine, the disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5293.  The Board further notes that the Board specifically 
remanded the claim in June 2003 for the purpose of having the 
veteran undergo orthopedic and neurological examinations in 
order to determine the nature and extent of his current back 
disability.  

Examination of the veteran occurred in July 2003.  Yet, 
despite the fairly detailed examination report, the report 
did not provide a neurological evaluation of the veteran's 
condition.  The examiner did not address whether the veteran 
is now suffering from complete or incomplete paralysis 
involving the sciatic nerve.  The examiner did not comment on 
whether there has been muscular atrophy attributable to this 
disability.  Moreover, the examiner has not even specified as 
to what specific nerve or nerves have been affected as a 
result of the disc disease.  Alternatively, the examiner did 
not specifically rule out the involvement of any nerve damage 
or deterioration.  

Also, and of significance in this instance, the rating 
criteria for lower back disabilities, specifically those 
regarding degenerative disc disorders, have changed so that 
neurological symptoms may be separately rated.  See 38 C.F.R. 
Part 4, Diagnostic Code 5293 (2003).  As discussed above, 
specific neurological findings were not provided at the last 
VA examination, and because this information was not noted, 
the Board is unaware as to the specific neurological effects 
caused by the veteran's disc disease.  The Board believes 
that the claim should be returned to the RO so that 
additional medical testing may be accomplished.  By remanding 
the claim for said examinations, clinical findings addressing 
the revised rating criteria, which include both orthopedic 
and neurologic criteria, will be obtained and the VA will 
have a more complete picture of the veteran's disability.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his back received 
since January 2004 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified 
regarding the remaining issue on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  
The RO is put on notice that it should 
specifically ask the veteran whether he 
has received treatment from any military 
medical facility (through TRICARE) since 
January 2004, and if so, the RO should 
obtain those records.  If requests for 
any private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

2.  After the veteran's medical records 
have been obtained, the RO should 
schedule the veteran for neurological and 
orthopedic examinations.  

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo orthopedic and 
neurological examinations by appropriate 
specialist(s), in order to determine the 
nature and severity of his lower back 
disability.  The examiner(s) should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examinations.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The examiner(s) should specifically 
comment on manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner(s) 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiner(s) 
should be requested to determine whether 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner(s) should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided as 
to whether the veteran now suffers from 
any type of paralysis, either complete or 
incomplete, of any nerves related to the 
back disability.

If it is determined that the veteran is 
now suffering from an intervertebral disc 
syndrome of the lumbar segment of the 
spine, the examiner(s) should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  

The claims folder and this Remand must be 
made available to the examiner(s) for 
review prior to the examination.  The 
results proffered by the examiner(s) must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



